Citation Nr: 1307038	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  10-29 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD) and major depressive disorder, to include as secondary to the service-connected left knee, low back, and left leg disabilities.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease, L4-S1, status post L4-5 foraminotomy and left L5-S1 hemilaminectomy and microdiskectomy (low back disability).

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) from November 2009, December 2010, and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Court of Appeals for Veterans Claims has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Further, at the December 2012 hearing before the undersigned Veterans Law Judge (VLJ), the Veteran and his representative clarified that the Veteran was seeking service connection for a psychiatric disability, however diagnosed, and that the grant of a psychiatric disability would satisfy his claims seeking service connection for a psychiatric disorder, to specifically include major depressive disorder and PTSD.  Therefore, the separate claims of service connection for PTSD and major depressive disorder have been recharacterized as a claim of service connection for an acquired psychiatric disability, including PTSD and major depressive disorder.

As noted above, the Veteran testified in December 2012 before the undersigned VLJ at a videoconference.  A transcript is of record.  The Veteran was assisted by S.P.D. at the hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an evaluation in excess of 20 percent for low back disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, an acquired psychiatric disability is related to active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, including PTSD and major depressive disorder, to include as secondary to the service-connected left knee, low back and left leg disabilities, have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for an acquired psychiatric disability.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table) ; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The service treatment records show that in February 1971 the Veteran had a psychiatric consultation because he reported getting in trouble with authorities in the Navy because he "blows his cool."  A mental status examination showed a mildly depressed mood and full affect.  There was no functional organic or thought process disorder or suicidal or homicidal ideation.  The Veteran indicating having satisfactory interpersonal relationships but said that he had always had a quick temper.  The psychiatrist noted that the Veteran was frustrated by not having been placed in photography school.  The impression was that there was no psychopathology.

Post-service VA treatment records show that in August 1984 the Veteran was involuntarily hospitalized.  He was diagnosed with adjustment disorder with disturbance of conduct, and it was noted he was having marital problems.  The Veteran was then transferred to a county hospital for an evaluation due to refusing treatment at the VA hospital.  The discharge diagnosis from the county hospital was bipolar disorder, mixed, with psychosis, and rule out schizophrenia, paranoid type.  The Veteran was transferred to a state psychiatric hospital because he was deemed to be uncooperative and a danger to others.  He was hospitalized at the state facility for approximately three weeks, and the discharge report indicates that there was no evidence of an affective disorder, especially bipolar manic type.  The Veteran was noted to be uncooperative with treatment.  He was diagnosed with situational disorder and marital problems.  January 1985 to March 1985 VA inpatient psychiatric treatment notes indicate that the Veteran had steadily improved.  He was cooperative, stable, and in good contact with reality.  There was no evidence of major mental illness.  The diagnosis was adjustment disorder with depressed mood, and the Veteran was described as competent and employable.

At July 1986 VA treatment the Veteran was diagnosed with PTSD, chronic, related to a sexual assault he suffered at the state hospital, and adjustment disorder with mixed features related to marital and family disruption.  

In December 1987, the Veteran wrote on a form for a Social Security Claim that he had mental problems and that his mental condition had worsened.  The Veteran had a psychological evaluation in March 1988 for a Social Security Claim.  He was diagnosed with major depression and PTSD related to the events of his hospitalization.  Borderline and paranoid traits were noted.  The examiner noted that the Veteran was not socially appropriate and went on "discursive tirades."

Private treatment records from March 1994 show that the Veteran reported having problems with psychosis, paranoia and disruption in thought process.  The Veteran was diagnosed with PTSD.

A private neurosurgeon wrote in a June 2009 statement that the Veteran had psychiatric side effects due to steroids used to treat his back.

Jerry Jurgenson, Ph.D., a private therapist, wrote in a January 2011 assessment that the Veteran described difficulty with chronic physical pain resulting from a knee injury and that the pain significantly impacted his mood and daily coping skills.  The Veteran also described difficulties relating to improprieties from the 1984 hospitalization.  He had flashbacks of traumatic experiences.  The Veteran described difficulty coping with depressed mood, anxiety, and panic symptoms, in addition to difficulties with concentration and obsessive thinking.  Other symptoms included nightmares, thrashing in his sleep, hypervigilance, anger, irritability, isolation, anhedonia, and emotional numbing.

On examination, Dr. Jurgenson concluded that the Veteran exhibited thought disorder or delusional systemization.  It was noted that the Veteran described significant difficulty coping with stress related to the 1984 hospitalization and that he had flashbacks related to those experiences.  Dr. Jurgenson felt that given the Veteran's difficulty with chronic physical pain and emotional distress, it was unlikely that his situation would improve in the foreseeable future.  The diagnosis was PTSD and major depression.

The Veteran had a VA examination in June 2011.  The examiner stated that the Veteran had little insight into his condition, and delusions.  On examination, his affect was inappropriate at times, and mood was periodically anxious and depressed.  The Veteran said that he had a short attention span and it was noted that he had a hard time staying on topic.  He was oriented to time, place and person, and he had a sleep impairment.  The examiner did not feel that the Veteran had PTSD related to hospitalization because of his aggressive behavior when admitted and the differences between the Veteran's recollections and the record.  It was noted that a diagnosis of PTSD could not be based on a false recollection.  The examiner diagnosed the Veteran with delusional disorder.  He indicated that he could not state whether it was related to service due to the complexities of the case.

The Veteran underwent another VA examination in December 2011.  He was diagnosed with delusional disorder and personality disorder, NOS.  The delusional disorder was due to the belief of harassment and mistreatment related to the 1984 hospitalizations.  The personality disorder was manifested by social isolation, sense of loneliness, chronic dysphoric mood, referential thinking, vague impressionist thinking, provocative and hostile interactions with others, inappropriate anger, minimal insight, and poor judgment.  The examiner felt that most of the social and occupational impairment was related to personality disorder.  The Veteran did not endorse pervasive debilitating vegetative symptoms of depression or anhedonia because he was able to perform activities of daily living, exercise regularly, and attend to the needs of his son.

As noted above, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. at 470-71.

The Board notes that the June 2011 and December 2011 VA examiners did not consider the competent and credible statements in the record related to the Veteran's left knee, low back, and left leg pain.  See Layno, 6 Vet. App. at 470.  This includes whether the Veteran's psychiatric disabilities were caused by or aggravated by these service-connected disabilities.  In contrast, Dr. Jurgenson noted that the Veteran described chronic physical pain related to his left knee and that the pain significantly impacted his mood and daily coping skills.  The treatment records and examination reports discussed above show that the Veteran's mood and daily coping skills were negatively impacted by his acquired psychiatric disabilities.  Therefore, Dr. Jurgenson's opinion shows that it is at least as likely as not that the service-connected disabilities aggravated the acquired psychiatric disabilities.  It is also noted that in June 2009 a private neurosurgeon wrote that the Veteran had psychiatric side effects due to the steroids used to treat his back.  The VA examiners' opinions are given less probative value because they did not consider service connection on a secondary basis, including aggravation.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

In sum, the record shows that it is at least as likely as not that the acquired psychiatric disabilities were aggravated by the service-connected left knee, low back, and left leg disabilities.  Thus, service connection for an acquired psychiatric disability is warranted.


ORDER

Service connection for an acquired psychiatric disability, including PTSD and major depressive disorder, is granted.


REMAND

The Veteran testified at the December 2012 hearing that he is starting to have problems related to his right leg and that he is still having problems regarding his left leg.  Furthermore,  the Veteran last underwent back surgery in May 2010.  

A review of the evidence reveals that further development is necessary.  Since the Veteran underwent a VA examination for his back in February 2008 and for his lower extremities in May 2010, it appears that his condition has worsened.  In June 2010, a treating private neurosurgeon wrote that the Veteran had undergone three prior neurosurgery procedures with declining benefit.  A recent EMG study showed continued S1 radiculopathy and polyneuropathy that was producing severe pain.  It was unlikely that that the Veteran would be able to reenter the workforce because pain limited his activity and was chronic in nature.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his back disability and the radiculopathy to the lower extremities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.  

The Veteran seeks entitlement to a TDIU.  In this decision, the Board grants service connection for psychiatric disability and remands the issue of entitlement to an increased evaluation for low back disability.  The assignment of a disability rating for the Veteran's psychiatric disability and the adjudication of his low back disability claim may impact whether the Veteran satisfies the schedular requirements for a TDIU rating, as set forth in 38 C.F.R. § 4.16(a).  As such, the claims are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claims for an increased evaluation for degenerative disc disease, L4-S1, status post L4-5 foraminotomy and left L5-S1 hemilaminectomy and microdiskectomy, and for entitlement to a TDIU.  Document all unsuccessful attempts to obtain such records.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his back symptoms, left knee symptoms, left leg symptoms, and psychiatric symptoms, and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 
 
3.  After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's degenerative disc disease, L4-S1, status post L4-5 foraminotomy and left L5-S1 hemilaminectomy and microdiskectomy.  The claims folder should be made available to and reviewed by the examiner.

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.  

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature, extent and severity of any right or left-sided radiculopathy or neuropathy found to be present.  

The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability.

The examiner must also indicate the impact the Veteran's low back disability has on his ability to secure or follow a substantially gainful occupation.

All findings and conclusions should be set forth in a legible report. 

4.  Then readjudicate the appeal.  If any benefits sought on appeal remain denied, the RO should provide the Veteran a supplemental statement of the case (SSOC), and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


